UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7865



CLEVELAND LEWIS WILLIAMS, JR.,

                                              Plaintiff - Appellant,


          versus


DARNELL MCCALL, Chief of Police Anderson City
Detention Center; BOBBY GUNNER, Correction
Officer; ANGELA WHITE, Nurse; ALLEN MCALISTER,
a/k/a Gofer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-01-4275-8-12BI)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleveland Lewis Williams, Jr., Appellant Pro Se. Andrew Frederick
Lindemann, Michael Brian Wren, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cleveland     Lewis   Williams,   Jr.,    appeals   the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We

have     reviewed   the    record    and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Williams v. McCall, No. CA-01-4275-8-12BI (D.S.C.

Oct. 27, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -